DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,230,985) in view of Cao et al. (US 10,903,333). 
	In re claim 1, Wu et al., in Figs. 1, 11B and corresponding text, teach an integrated circuit device comprising: 
a substrate (i.e. a CMOS substrate, not shown explicitly, but stated in col. 23, lines 22-25 and col. 26, lines 22-26); 
a first layer 526a on the substrate, the first layer 526a including a metal (col. 25, line 22); 
a second layer 530 on the first layer 526a, the second layer 530 including the metal (col. 25, lines 29-30); 
a switching device 504 (i.e. a vertical TFT, col. 3, lines 35-37) between the first and second layers 526a and 530, the switching device 504 comprising a source 501a, a channel 502, a drain 501b, and a gate 507 (Fig.1); and 
first (i.e. a lower portion of gate dielectric 505), second (i.e. a middle portion of 505), and third dielectric portions 505 (i.e. an upper portion of 505); 
wherein (a) a first vertical axis 1VX intersects the substrate, the first layer 526a, the second layer 530, the source 501a, the channel 502, and the drain 501b; (b) the first dielectric portion surrounds the source 501a (i.e. the lower portion of gate dielectric 505) in a first plane; (c) the second dielectric portion (i.e. the middle portion of gate dielectric 505) surrounds the channel 502 in a second plane; (d) the third dielectric portion (i.e. the upper portion of gate dielectric 505) surrounds the drain 501b in a third plane; (e) a second vertical axis 2VX intersects the first, second, and third dielectric portions; (f) the first, second, and third planes are orthogonal to the first vertical axis 1VX, and (g) the source 501a includes a first dopant (i.e. P-type or N-type dopant, col. 32, lines 44-47) and the drain 501b includes the first dopant (i.e. P-type or N-type dopant, col. 32, lines 44-47). 

    PNG
    media_image1.png
    394
    364
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    557
    media_image2.png
    Greyscale

	Wu et al. do no teach that the first dielectric portion (i.e. the lower portion of gate dielectric 505) includes the first dopant, the second dielectric portion (i.e. the middle portion of gate dielectric 505) includes the first dopant, and the third dielectric portion (i.e. the upper portion of gate dielectric 505) includes the at 
	Cao et al., however, in an analogous art of doped gate dielectric in the vertical FET, teach doping the gate dielectric with p-type dopant for the advantage of modifying the gate threshold voltage of the device (abstract, col. 4, lines 4-31 and col. 6, lines 41-44).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dielectric portions of Wu with Cao’s teachings, so that the first dielectric portion of Wu is doped with the first dopant (i.e. p-type dopant), the second dielectric portion of Wu is doped with the first dopant, and the third dielectric portion of Wu is doped with the first dopant as well.   The motivation for doing so is to modify the gate threshold voltage of the device (see Cao reference, col. 6, lines 41-44).

	In re claim 4, Wu et al., in Fig. 1 and corresponding text, teach that the switching device includes a pillar, the pillar comprising the source 501a, the channel 502, and the drain 501b.

	In re claim 5, Wu et al., in Fig. 1 and corresponding text, teach that the first dielectric portion includes silicon and oxygen, the second dielectric portion includes silicon and oxygen, and the third dielectric portion includes silicon and oxygen, because the first, second and third dielectric portions in Wu reference is equivalent to the entire gate dielectric, which is made of silicon oxide (col. 28, lines 42-43).

In re claim 6, Cao reference would remedy the deficiencies of Wu reference, as stated in the rejection against claim 1.  In other words, by modifying the dielectric portions of Wu with Cao’s teachings, the second dielectric portion of Wu is doped with the first dopant (i.e. p-type dopant), the drain 501b is doped with the first dopant, and the third dielectric portion of Wu is doped with the first dopant as well.   The motivation of doing so is to modify the gate threshold voltage of the device (see Cao reference, col. 6, lines 41-44).

	In re claim 13, Wu et al., in Figs. 1, 11B and corresponding text, teach that the switching device includes a thin film transistor (TFT) (see abstract).

	In re claim 15, Wu et al., in Figs. 1, 11B and corresponding text, teach an additional switching device 504 (Note: In Fig. 11B, it illustrates a first switching device 501b/502/501a on the very left side and one of remaining four switching devices is considered as “an additional switching device) between the first and second layers 526a and 530, the additional switching device 504 comprising: (a)(i) an additional source 501a, an additional channel 502, an additional drain 501b, and an additional gate 507; and (a)(ii) additional first (i.e. a lower portion of gate dielectric 505), second (i.e. a middle portion of 505), and third dielectric portions 505 (i.e. an upper portion of 505) (Figs.1 and 11B); 
wherein (b) an additional first vertical axis (similar to 1VX) intersects the substrate, the first layer 526a, the additional second layer 530, the additional source 501a, the additional channel 502, and the additional drain 501b; (c) the 

    PNG
    media_image3.png
    404
    573
    media_image3.png
    Greyscale

	Wu et al. do no teach that the additional first dielectric portion (i.e. the lower portion of gate dielectric 505) includes the first dopant, the additional second dielectric portion (i.e. the middle portion of gate dielectric 505) includes the at least one of the first 

	In re claim 17, Wu et al., in Figs. 1, 11B and corresponding text, teach that the first dielectric portion (i.e. the lower portion of gate dielectric 505) directly contacts the source 501a; the second dielectric portion (i.e. the middle portion of gate dielectric 505) directly contacts the gate 507; and the third dielectric portion (i.e. the upper portion of gate dielectric 505) directly contacts the drain 501b.

	In re claim 18, Wu et al., in Figs. 1, 11B and corresponding text, teach that the integrated circuit device comprising a memory cell (col. 4, lines 4-15), wherein the switching device 504 is an access transistor corresponding to the memory cell.

	In re claim 20, Wu et al., in Figs. 1, 2B, 11B and corresponding text, teach a system 31 comprising: a memory 34/10; and a processor 25 coupled to the memory 34/10, wherein at least one of the processor and the memory includes the switching device of claim 1.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,230,985) in view of Cao et al. (US 10,903,33), as applied to claim 1 above, and further in view of Nieh et al. (US 2011/0212592).
	In re claims 8 and 9, Wu et al. in view of Cao et al. do not teach that at least one of the first, second and third dielectric portions, which are equivalent to the gate dielectric 505 in Wu reference, includes a glass (claim 8) or a spin-on-glass (claim 9).  Nieh et al., however, in an analogous art, teach that the gate dielectric in the transistor can be spin-on-glass ([0014]).   As such, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to use spin-on-glass, as taught by Nieh et al., for the at least one of the first, second and third dielectric portions, as spin-on-glass being no more than the predictable use of prior-art element according to its established function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, it recites “a switching device on the substrate”, which renders indefinite, because there are two different substrates in the same claim (i.e. “a package substrate” and “an additional substrate”).
	Claims 22-24 are also rejected for the same reason as that of claim 21, as they are dependent from the rejected base claim. 

Allowable Subject Matter
Claims 21-24 would be allowable if the rejection is overcome.
Claims 2, 3, 7, 10-12, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,230,985.   The improvement comprises: the first dielectric portion includes a first concentration of the first dopant; the second dielectric portion includes a second concentration of the at least one of the first and second dopants; the second concentration is greater than the first concentration (claim 2); at least one of the first and second layers includes a write line corresponding to the memory cell; and at least another of the first and second layers includes a bit line corresponding to the memory cell (claim 19); a first die on the package substrate, a second die on the package substrate, wherein the first die includes an additional substrate, a first layer on the additional substrate, the first layer includes a metal, a second layer on the first layer, the second layer including the metal, a switching device .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 23, 2021


/HSIEN MING LEE/